MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                                  FILED
      Memorandum Decision shall not be regarded as                            Sep 20 2017, 6:05 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,                         CLERK
                                                                               Indiana Supreme Court
      collateral estoppel, or the law of the case.                                Court of Appeals
                                                                                    and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                         Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General
                                                               Lyubov Gore
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Perry Robbins,                                           September 20, 2017

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A05-1703-CR-578
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable David Hooper,
      State of Indiana,                                        Magistrate.
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               49G12-1605-CM-20602




      Shepard, Senior Judge

[1]   Perry Robbins appeals his conviction of Class A misdemeanor battery, arguing

      the State failed to rebut his claim of self-defense. We affirm.


[2]   The evidence favorable to the judgment revealed that Wayne Gray and Perry

      Robbins knew each other for over thirty years. They occasionally worked

      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-578 | September 20, 2017         Page 1 of 5
      together, and their wives were first cousins. Gray and Robbins had agreed that

      Robbins would install an engine in Gray’s truck for $150. Robbins’ initial

      efforts were unsuccessful. On May 27, 2016, Robbins and a friend returned to

      Gray’s house to continue the work. Gray had offered Robbins some scrap

      metal, in addition to the money, to complete the job. Robbins was unable to

      install the engine but still asked for the scrap metal. Gray refused, and Robbins

      became angry and left. Later that day, Robbins called Gray several times to

      shout at him. During one call, Robbins said he was coming back that evening

      to retrieve his tools. Gray told Robbins he was not welcome at his house.


[3]   At 10:30 or 11:00 that night, Robbins and his wife Debra arrived at Gray’s

      house. Gray was in bed, and Debra talked with him while Robbins stood

      outside the house, shouting about his tools. Gray told Debra that Robbins was

      unwelcome and they should leave, but Debra said she could not do that.


[4]   Next, Gray went outside, to his front porch. Robbins was standing in Gray’s

      yard, and he continued to shout as Gray told him to leave. Gray stepped off the

      porch into the yard, and Robbins approached him and pointed a finger at

      Gray’s face, almost making contact. Gray told him to move his finger and put

      his hands up to move Robbins’ hand, but Robbins continued to shout and point

      a finger in Gray’s face. Next, as Gray started to turn away, Robbins struck him

      in the face, knocking him against the side of his truck. Gray stood up and tried

      to hit Robbins but missed, and Robbins struck him in the face again.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-578 | September 20, 2017   Page 2 of 5
[5]   The two backed away from each other as Gray’s wife called 911, but Robbins

      refused to leave Gray’s yard. During the conversation with the 911 dispatcher,

      Gray’s wife said Robbins “sucker-punched” Gray in the face. Tr. Ex. Vol.,

      State’s Ex. 7. Robbins continued to shout, bragging that he “whooped [Gray’s]

      butt.” Tr. Vol. 2, p. 17. When the police arrived, Robbins refused an officer’s

      requests to calm down and was taken into custody. Meanwhile, Gray gave the

      tools to Robbins’ wife. Gray had cuts on his nose, his ear was swollen, and he

      developed bruises where he was knocked against his truck. In addition,

      Robbins broke Gray’s glasses during the fracas.


[6]   Debra presented a different version of events at trial. She said when she and

      Robbins arrived at Gray’s house, Robbins was calm but Gray was angry.

      When Gray exited the house, he shouted at Robbins, and Robbins responded in

      kind. According to Debra, Gray walked up to Robbins and pushed him before

      Robbins struck him in the face. Next, as Robbins tried to walk away, Gray

      came at him again, and Robbins struck him in the face again.


[7]   The State charged Robbins with battery resulting in bodily injury, a Class A

      misdemeanor. Ind. Code § 35-42-2-1 (2014). Robbins requested a jury trial and

      presented a claim of self-defense. The jury found Robbins guilty, and the court

      imposed a sentence.


[8]   A person may use reasonable force against another to protect himself or a third

      person from what he reasonably believes to be the imminent use of unlawful

      force. Ind. Code § 35-41-3-2 (2013). A valid claim of self-defense is legal


      Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-578 | September 20, 2017   Page 3 of 5
       justification for an otherwise criminal act. Mayes v. State, 744 N.E.2d 390 (Ind.

       2001).


[9]    To prevail on a claim of self-defense, a defendant must show: (1) he was in a

       place where he had a right to be; (2) he did not provoke, instigate, or participate

       willingly in the violence; and (3) he had a reasonable fear of death or great

       bodily harm. Wolf v. State, 76 N.E.3d 911 (Ind. Ct. App. 2017). Once self-

       defense has been raised, the State must negate at least one of the three elements.

       Madison v. State, 534 N.E.2d 702 (Ind. 1989).


[10]   In reviewing a challenge to the sufficiency of the evidence to rebut a claim of

       self-defense, we use the same standard as for any claim of insufficient evidence.

       Wilson v. State, 770 N.E.2d 799 (Ind. 2001). We neither reweigh the evidence

       nor judge the credibility of the witnesses. Id. A conviction despite a claim of

       self-defense will be reversed only if no reasonable person could say that self-

       defense was negated by the State beyond a reasonable doubt. Id.


[11]   The jury was presented with sufficient evidence from which it could have

       determined beyond a reasonable doubt that Robbins did not act in self-defense.

       Robbins had no right to be in Gray’s yard that evening because Gray repeatedly

       told him to leave, but Robbins remained and continued to shout at Gray.

       Further, Robbins instigated the violence, jabbing his finger at Gray’s face and

       then striking him twice in the face. Robbins cites Debra’s testimony and

       portions of Gray’s testimony to argue Gray was the aggressor, but this

       argument is a request to reweigh the evidence.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-578 | September 20, 2017   Page 4 of 5
[12]   For the reasons stated above, we affirm the judgment of the trial court.


[13]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1703-CR-578 | September 20, 2017   Page 5 of 5